Citation Nr: 0602690	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 10 percent for the 
residuals of a gunshot wound of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1965 to 
March 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim for a rating in excess 
of         10 percent for a scar as a residual of gunshot 
wound of the right shoulder.  In that same decision, the RO 
increased from 10 to 50 percent the disability rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), and denied his claim for a total disability rating 
based on individual unemployability (TDIU).   

In July 2003, the Board issued a decision denying the 
veteran's claims for higher ratings for his gunshot wound 
residuals and PTSD, and also denying the claim for a TDIU.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans' Claims (Court).  In May 2004, during 
the pendency of this appeal to the Court, his attorney and 
VA's Office of General Counsel filed a joint motion asking 
the Court to vacate the portion of the Board's July 2003 
decision that denied an increased rating for the gunshot 
wound residuals, but also requesting that the veteran's 
appeal as to the two remaining issues be dismissed.  The 
Court granted the joint motion in June 2004 and returned the 
case to the Board for compliance with the directives 
specified.

Thereafter, in a November 2004 decision the Board again 
denied the claim for a higher rating for the residuals of a 
gunshot wound of the right shoulder, and included in its 
basis for the decision findings responsive to the points 
raised in the joint motion.  The veteran appealed this more 
recent decision to the Court.  The Court then issued an 
August 2005 order, pursuant to a July 2005 joint motion, 
vacating the November 2004 Board decision, and returning the 
case to the Board.  

The Board also notes that, in his December 1999 substantive 
appeal to the Board (VA Form 9), the veteran checked a box 
indicating that he was requesting a hearing at the Board's 
offices in Washington, D.C.  In response, the Board scheduled 
him for a hearing in July 2003.  However, a statement was 
received in June 2003 from the veteran's representative 
indicating that he no longer wished to have a hearing at the 
Board but, instead, wanted his appeal to proceed. 

To comply with the Court's most recent order, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon consideration of the matters addressed in the most 
recent joint motion for remand, additional development of the 
veteran's claim is needed, including further VA examination.  
The pertinent history as to the claim includes the original        
July 2003 Board decision that denied a rating higher than 10 
percent under            38 C.F.R. § 4.73, Diagnostic Code 
(DC) 5301, for an injury to Muscle Group I (extrinsic muscles 
of the shoulder girdle).  Following the appeal to the Court 
of the Board decision, the May 2004 joint motion was then 
granted -- which particularly referred to evidence of 
moderate pain on motion and limited strength of the right 
shoulder, and requested that the Board consider 38 C.F.R. § 
4.71a, DC 5201 for limited motion of the arm, as well as the 
criteria thus far applied involving muscle injuries (in 
accordance with Mariano v. Principi, 17 Vet. App. 305 (2003) 
that provided for evaluation of gunshot wound residuals based 
on limitation of motion).  The Board then issued a November 
2004 decision, again denying a higher rating, that included 
consideration of the provisions of DC 5201.  

In response to the veteran's appeal of that Board decision, 
the Court granted the parties' July 2005 joint motion, which 
specified that there was medical evidence of muscle injury 
involving Muscle Group III (intrinsic muscles of the shoulder 
girdle), evaluated under DC 5303, which either on its own, or 
in conjunction with Muscle Group I, provided the basis for a 
higher disability rating.  It was noted that the veteran's 
injury sustained in service was a "through-and-through 
wound" to be rated as no less than moderate injury under 38 
C.F.R. § 4.56(b) -- which amounted to at least a 10 percent 
rating under DC 5301, already considered, but to a 20 percent 
rating under DC 5303.  Thus, a VA examination was requested 
to clarify which muscle group(s) were affected.  Also 
requested was that the examiner provide range of motion 
findings for the right arm.  It was further indicated that on 
readjudication of the veteran's claim, in the event that more 
than one muscle group was involved, a discussion was 
warranted as to the principles for combined ratings for 
muscle injuries (at 38 C.F.R. § 4.55) -- and that 
consideration was also needed as to the general criteria for 
evaluation of muscle injuries, and for protected disability 
ratings (given the more than 20-year period since the 
veteran's receipt of a 10 percent rating for his right 
shoulder disability).  

Accordingly, the veteran should undergo another VA 
examination to provide medical findings responsive to the 
concerns raised above, which includes comprehensive 
examination for the manifestations of any muscle injury to 
the right shoulder region, and findings as to limitation of 
motion of the right upper extremity.  With regard to all 
range of motion studies that are conducted, the examiner 
should also comment on whether the veteran has any additional 
impairment involving functional loss, due to such factors as 
pain, weakness, incoordination, and flare-ups, and should 
express any such impairment in terms of actual loss of degree 
of motion, as required when evaluating musculoskeletal 
disabilities under the provisions of DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995), and 38 C.F.R. §§ 4.40, 4.45.  The 
above requested examination will also help to provide a 
contemporaneous portrayal of the severity of the veteran's 
right shoulder disability.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994). 

While the present matter is in remand status, the RO should 
also obtain any further VA outpatient treatment records that 
are available directly from the Buffalo VA Medical Center 
(VAMC).  The veteran has not specifically informed VA that he 
has recently undergone treatment at this facility.  However, 
the most recent medical records from the Buffalo VAMC are 
dated in May 1999, so a search for additional records may 
provide further relevant information.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made); 38 C.F.R. 
§ 3.159(c)(2) (2005).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all additional outpatient 
records from the Buffalo VAMC dated 
since May 1999, and then associate 
these records with the claims file.  

2.	Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-
connected residuals of a gunshot wound 
of the right shoulder.    

With regard to the extent of any muscle 
injury related to the veteran's right 
shoulder disability, it is requested 
that the examiner comment on the 
present muscle injuries associated with 
this disability, and that he/she 
specifically identify each muscle group 
affected -- this includes consideration 
of Muscle Group I (extrinsic muscles of 
shoulder girdle), under which the 
veteran's disability is presently 
evaluated, and any involvement of 
Muscle Groups II, III and IV, each of 
which pertain to the shoulder girdle.  
In considering the potential 
involvement of Muscle Group III, the 
examiner is requested to consider the 
report of a prior April 1999 VA 
examination that described involvement 
of the posterior deltoid muscle. If the 
veteran's service-connected disability 
involves more than one Muscle Group, 
this should be stated.  The examiner 
should then render an assessment, for 
each Muscle Group involved, as to 
whether the injury is considered 
slight, moderate, moderately severe, or 
severe.  

Additionally, in order to determine 
whether the veteran has limitation of 
motion as a residual of his right 
shoulder injury, all necessary testing 
should be done, to include specifically 
range of motion studies (measured in 
degrees, with normal range of motion 
specified).  The examiner must also 
determine whether there are objective 
clinical indications of pain/painful 
motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
This includes instances when these 
symptoms "flare-up" or when the right 
upper extremity is used repeatedly over 
a period of time.  And this 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

To facilitate responding to the 
questions posed, the claims folder must 
be made available for the examiner's 
review of the veteran's pertinent 
medical history.  This includes both a 
complete copy of this remand, and the 
report of the veteran's previous April 
1999 VA examination.   

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	Then readjudicate the claim for a 
rating higher than 10 percent for the 
residuals of a gunshot wound of the 
right shoulder, based on the additional 
evidence obtained.  In the event that 
the medical evidence of record 
establishes that the veteran's right 
shoulder disability is manifested by 
injury to more than one muscle group, 
the RO should take into account the 
principles of combined ratings for 
muscle injuries, set forth under 38 
C.F.R. § 4.55, in adjudicating his 
claim.  Additionally, notwithstanding 
the substantive findings obtained on 
reexamination, the RO should indicate 
its consideration of the general 
criteria for the evaluation of muscle 
injuries at 38 C.F.R. § 4.56, as well 
as the provisions pertaining to 
protected disability ratings -- under 
38 U.S.C.A. §§ 110, and 38 C.F.R. § 
3.951(b)   -- since the veteran has 
been in receipt of a 10 percent 
disability rating (for injury to Muscle 
Group I) for more than 20 years.  If 
the claim is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
the claim to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).









_______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

